Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-12 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claim defines an embroidery frame comprising first and second embroidery frame portions.  The embroidery frame portions are configured to clamp a sewing object therebetween and the embroidery frame includes a mounting portion for removably mounting it to a sewing machine.  The first frame portion is provided with a magnet and the second clamp portion is provided with a clamping surface formed of a magnetic material.  The second clamp includes a guiding portion provided on an outer peripheral portion of the clamping surface.  The guide portion is non-magnetic and provided for guiding the first clamp portion to the clamping surface of the second clamp portion.  The guide portion includes an inclined surface which extends in an outward direction to the center of the embroidery area and extends in a second direction orthogonal to the clamping surface.  The guide is inclined towards an inner side (or towards the center of the embroidery opening) of the second frame portion on facing opposite sides of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen, Fukao and Tajima et al. illustrate notches or indicators or particular second frame member shape, respectively, for guiding or aligning one frame member onto a second frame member.  Mote illustrates first and second frame members (the first with a magnet) and guide clips on the frame driving mechanism for adapting the receiving aperture to different sized clamp assemblies.  The clips include geometric or inclined portions.  Gala et al. illustrate first and second frame members including magnets and another embodiment where the shape of the first frame member “straddles” the second frame member which would aid or guide one portion to another.  Sakakibara illustrate embroidery frame sets locatable onto the frame carrier of the sewing machine where the location of the frames is aided by slots or holes for guide pins “leading” the frame portions to the proper drive location. Mack et al. ‘957 and ‘169 illustrate first and second frame portion where magnet apertures are provided for accommodating frame magnets which along with the hinge or spring portions would guide or align one frame member onto another.  Goto illustrates an inclined or wedge shaped portion for disengaging one frame member from another.  

INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732